DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for measuring a temperature of an assembly internal to a process chamber, comprising a light pipe configured to be positioned internally in the process chamber between the lamp radiation filtering window and the assembly, the light pipe having a first end with a bevel configured to redirect infrared radiation emitted from the assembly through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 1).
An apparatus for measuring a temperature of an assembly internal to a process chamber, comprising a light pipe configured to be positioned internally in the process chamber between a lamp radiation filtering window internal to the process chamber and the assembly, the light pipe having a first end with a bevel configured to redirect infrared radiation emitted from the assembly through the light pipe and having a second end distal to the first end; and an optical 
An apparatus for measuring a temperature of an assembly internal to a process chamber, comprising a light pipe configured to be positioned internally in the process chamber between a lamp radiation filtering window internal to the processing camber and the assembly, the light pipe having a first end with a bevel configured to redirect infrared radiation emitted from the assembly through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/30/22